             Case 7:18-cv-00445-VB Document 44 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
HECTOR ROSARIO,                                               :
                           Plaintiff,                         :
                                                              :   ORDER
v.                                                            :
                                                              :   18 CV 445 (VB)
VILLAGE OF SLEEPY HOLLOW,                                     :
                            Defendant.                        :
--------------------------------------------------------------x

       As discussed at a conference held today, at which counsel for both parties attended by
telephone, it is HEREBY ORDERED:

       1.      The case will be designated for the back-up civil jury trial calendar, with the
expectation that it will be set for trial sometime between September 1 and December 31, 2020.
The Court will endeavor to provide as much notice as possible in advance of setting the trial
date.

        2.     By July 31, 2020, the parties shall file proposed voir dire, any motions in limine,
joint proposed jury instructions, and a joint verdict form. (See Paragraph 4.B of the Court’s
Individual Practices). The parties’ joint proposed jury instructions shall consist of a single
document, noting any areas of disagreement between the parties. The proposed instructions
should include both the text of any requested instruction as well as a citation, if available, to the
authority from which it derives. The proposed instructions should also be submitted by email to
Chambers in Word format.

        3.       Oppositions to motions in limine, if any, are due August 14, 2020.

Dated: June 17, 2020
       White Plains, NY

                                                     SO ORDERED:


                                                     ______________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
